Citation Nr: 0728282	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a brain tumor.

2. Entitlement to service connection for focal seizures.

3. Entitlement to service connection for peripheral 
neuropathy of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claims 
of entitlement to service connection for brain tumor 
residuals, focal seizures, and peripheral neuropathy of the 
left hand.  The veteran perfected a timely appeal of these 
determinations to the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his September 2006 Board hearing, the veteran indicated 
that records regarding neurological treatment from the VA 
medical center in Coatesville dated from March 2004 to the 
present date existed but were not associated with the claims 
folder.  The most recent VA neurology consultation note of 
record is dated April 9, 2004.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); See also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the instant matter must be remanded in order for the RO to 
obtain any outstanding records of treatment for the veteran's 
claimed disabilities from the VA medical center in 
Coatesville for the period beginning March 2004.


Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the VA medical center in 
Coatesville, Pennsylvania from March 
2004 to the present date that pertain 
to the veteran's claims on appeal, and 
associate such records with the claims 
folder.  Any unsuccessful attempts to 
obtain such records should be 
documented and associated with the 
claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



